08-01789-smb      Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23      Main Document
                                              Pg 1 of 11


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 SECURITIES INVESTOR PROTECTION                          :
 CORPORATION,                                            :   Adv. Proc. No. 08-01789 (SMB)
                                                         :
                         Plaintiff,                      :   SIPA LIQUIDATION
                                                         :
                 v.                                      :   (Substantively Consolidated)
                                                         :
 BERNARD L. MADOFF INVESTMENT                            :
 SECURITIES LLC,                                         :
                                                         :
                         Defendant.                      :
 --------------------------------------------------------X
                                                         :
 In re:                                                  :
                                                         :
 BERNARD L. MADOFF,                                      :
                                                         :
                         Debtor.                         :
 --------------------------------------------------------X

         MEMORANDUM DECISION AND ORDER GRANTING MOTION
         OF DIANA MELTON TRUST FOR RECONSIDERATION OF THE
         DISALLOWANCE OF ITS CUSTOMER CLAIM AND ADHERING
             TO THE COURT’S PREVIOUS DECISION AND ORDER

 A P P E A R A N C E S:

 BAKER & HOSTETLER LLP
 45 Rockefeller Plaza
 New York, NY 10111
        David J. Sheehan, Esq.
        Nicholas J. Cremona, Esq.
        Jorian L. Rose, Esq.
        Amy E. Vanderwal, Esq.
        Jason I. Blanchard, Esq.
               Of Counsel
 Attorneys for Irving H. Picard, Trustee
  for the Liquidation of Bernard L. Madoff
  Investment Securities LLC
08-01789-smb      Doc 18902     Filed 07/26/19 Entered 07/26/19 07:22:23       Main Document
                                            Pg 2 of 11


 DIANA MELTON TRUST
          By Alan R. Melton, M.D. and Andrew Melton
 Pro se

 STUART M. BERNSTEIN
 United States Bankruptcy Judge:

          The Diana Melton Trust (the “Diana Trust”), by its sole trustees and beneficiaries,

 Dr. Alan Melton and Andrew Melton (together, the “Meltons”), has moved (the

 “Motion”) to vacate and reconsider the Order Granting Trustee’s Thirtieth Omnibus

 Motion to Disallow Claims and Overrule Objections of Claimants Who Have No Net

 Equity, dated Apr. 30, 2019 (“Disallowance Order”) (ECF Doc. # 18708) to the extent it

 disallowed the Diana Trust’s customer claim. The Motion is opposed by Irving H.

 Picard (the “Trustee”), the trustee for the liquidation of Bernard L. Madoff Investment

 Securities LLC (“BLMIS”) under the Securities Investor Protection Act, 15 U.S.C. §§

 78aaa, et seq. (“SIPA”).


          For the reasons set forth below, the Court grants the Motion to the extent of

 reconsidering the disallowance of the Diana Trust’s customer claim, and upon

 reconsideration, adheres to the Disallowance Order.


                                      BACKGROUND

 A.       Madoff’s Ponzi Scheme

          Bernard L. Madoff operated the largest Ponzi scheme in history from the

 investment advisory side of BLMIS satisfying customer withdrawal requests with earlier

 deposits made by other customers. See SIPC v. BLMIS (In re BLMIS), 424 B.R. 122,

 125-32 (Bankr. S.D.N.Y. 2010), aff’d, 654 F.3d 229 (2d Cir. 2011), cert. denied, 567 U.S.

 934 (2012); Picard v. Legacy Capital Ltd. (In re BLMIS), Adv. Proc. No. 10-05286

                                              -2-
08-01789-smb    Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23               Main Document
                                            Pg 3 of 11


 (SMB), 2019 WL 2593008, at *4-7 (Bankr. S.D.N.Y. June 25, 2019) (“Legacy”). On

 December 11, 2008 (the “Filing Date”), Madoff was arrested for securities fraud and the

 Securities and Exchange Commission (“SEC”) commenced an action against Madoff and

 BLMIS alleging violations of the Investment Advisors Act of 1940, the Securities Act of

 1933 and the Securities Exchange Act of 1934. Legacy, 2019 WL 2593008, at *1. The

 Securities Investor Protection Corporation (“SIPC”) also filed an application for a

 protective decree pursuant to SIPA § 78eee(a)(3) maintaining that BLMIS was unable to

 meet its obligations to its customers and the customers needed the protections afforded

 by SIPA. Id. The District Court granted SIPC’s application, appointed the Trustee and

 his counsel pursuant to SIPA § 78eee(b)(3), and removed the SIPA proceeding to this

 Court pursuant to SIPA § 78eee(b)(4). Id.


 B.    The Diana Trust BLMIS Account

       The Diana Trust held BLMIS Account No. 1ZA699 (the “Account”). The Account

 was formerly held in the name of the Ernest Melton Trust (the “Ernest Trust”).

 (Declaration of Vineet Sehgal in Support of the Trustee’s Reply to the Objection of Dr.

 Alan Melton to the Thirtieth Omnibus Motion to Disallow Claims and Overrule

 Objections of Claimants Who Have No Net Equity, dated April 18, 2019 (“Sehgal Reply

 Declaration”) at ¶ 6 (ECF Doc. # 18671).) A total of $320,000.00 in cash was deposited

 in the Account while it was held in the name of the Ernest Trust. (See Sehgal Reply

 Declaration, Ex. 2.) On September 4, 2007, Ernest Melton, Alan Melton, and Andrew

 Melton faxed a letter (the “September 2007 Letter”)1 to BLMIS officer Frank DiPascali




 1     A copy of the September 2007 Letter is attached to the Sehgal Reply Declaration as Exhibit 4.


                                                 -3-
08-01789-smb      Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23               Main Document
                                              Pg 4 of 11


 asking BLMIS to change the Account’s name and tax identification number (“TIN”)

 from the Ernest Trust to the Diana Trust. According to the monthly statement

 generated by BLMIS, the balance in the Account at the end of September 2007 was

 $1,046,460.00. (Sehgal Reply Declaration, Ex. 7.) In fact, the cash withdrawals from

 the Account by the Ernest Trust already exceeded the cash deposits by $345,000.00 and

 the “balance” reflected on the monthly statement consisted entirely of entries made up

 by Madoff and his staff and were entirely fictitious.


         BLMIS complied with the request, changing the name of owner of the Account to

 the Diana Trust and using the new TIN supplied by the trustees. No additional funds

 were ever deposited into the Account after it was renamed, and by the Filing Date, the

 Diana Trust had withdrawn an additional $62,500.00 from the Account. Thus,

 withdrawals from the Account ultimately exceeded deposits by $407,500. (Sehgal

 Reply Declaration, Ex. 2.)


 C.      The Claim Dispute

         After the commencement of the BLMIS SIPA liquidation, and in accordance with

 the Order on Application for an Entry of an Order Approving Form and Manner of

 Publication and Mailing of Notices, Specifying Procedures for Filing, Determination,

 and Adjudication of Claims; and Providing Other Relief, dated Dec. 23, 2008 (ECF

 Doc. # 12), the Diana Trust filed a customer claim (the “Customer Claim”) in the amount

 of $1,120,005.21 – the amount reflected on the Account’s final BLMIS monthly

 statement sent prior to Madoff’s arrest. 2 On October 19, 2009, the Trustee sent a notice


 2      A copy of the Customer Claim is attached to the Sehgal Reply Declaration as Exhibit 1. The last
 monthly statement, on which it was based, is attached to the Customer Claim.


                                                  -4-
08-01789-smb      Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23               Main Document
                                              Pg 5 of 11


 denying the Customer Claim (the “Trustee Determination”)3 because no securities were

 ever purchased for the Account and amounts withdrawn from the Account were greater

 than the amounts deposited leaving the Account with negative net equity. (Trustee

 Determination at MWPTAP01018738-41.)


        Two months later, the Diana Trust, through its counsel, objected to the Trustee

 Determination (the “Objection to Determination”).4 Counsel argued, inter alia, that its

 net equity should reflect the amount listed on the Account’s final customer statement

 (Objection to Determination at ¶¶ 9, 11), the Diana Trust was entitled to interest on its

 deposits under state law (id. at ¶ 12), at least some of the gains were not fictitious to the

 extent BLMIS engaged in actual trades for the Account (id. at ¶ 14), the Diana Trust

 should get an offset for the taxes paid based on fictitious gains (id. at ¶ 15), and the

 Trustee’s net equity calculation did not give sufficient credit to an inter-account transfer

 from one or more predecessor accounts. (Id. at ¶ 16.)


        The legal issues raised by the Diana Trust were resolved through subsequent

 litigation.5 First, the Second Circuit upheld the Trustee’s methodology for computing a

 customer’s net equity claim. Under that approach, the Trustee ignored the last BLMIS

 customer statements and all fictitious profits and calculated net equity by netting

 deposits against withdrawals (the “Net Investment Method”). In re BLMIS, 654 F.3d

 229, 233-35 (2d Cir. 2011) (“Net Equity Decision”), cert. denied, 567 U.S. 934 (2012). If


 3      A copy of the Trustee Determination is attached to the Sehgal Reply Declaration as Exhibit 2.

 4      A copy of the Objection to Determination is attached to the Sehgal Reply Declaration as Exhibit
 3.

 5      The Diana Trust has not argued or offered proof that BLMIS engaged in actual trades for the
 Account.

                                                  -5-
08-01789-smb    Doc 18902        Filed 07/26/19 Entered 07/26/19 07:22:23      Main Document
                                             Pg 6 of 11


 a customer withdrew more from his BLMIS account than he deposited into that account,

 he was a net winner and did not have a net equity claim.


        Second, the Second Circuit ruled that the same methodology applied to inter-

 account transfers between BLMIS accounts. Under the Inter-Account Method, the

 transferee account did not receive credit for any amounts supposedly transferred in

 excess of the transferor account’s net equity as computed under the Net Investment

 Method. Sagor v. Picard (In re BLMIS), 697 F. App’x 708, 711 (2d Cir. 2017) (summary

 order). Hence, if the transferor account was a net winner with zero net equity at the

 time of the transfer, the transferee account did not receive any credit.


        Third, the Second Circuit rejected the contention that a net equity claim must

 account for inflation or interest, SIPC v. 2427 Parent Corp. (In re BLMIS), 779 F.3d 74,

 79-81, 83 (2d Cir.), cert. denied, 136 S. Ct. 218 (2015), and this Court rejected the

 argument that net equity should take into consideration the taxes paid by the customer.

 SIPC v. BLMIS (In re BLMIS), 522 B.R. 41, 54 n. 9 (Bankr. S.D.N.Y. 2014), aff’d, 15 Civ.

 1151 (PAE), 2016 WL 183492 (S.D.N.Y. Jan. 14, 2016), aff’d, 697 F. App’x 708 (2d Cir.

 2017) (summary order); cf. Donell v. Kowell, 533 F.3d 762, 779 (9th Cir.) (rejecting an

 offset for taxes paid by defendant on fictitious gains received from Ponzi scheme in

 fraudulent transfer action), cert. denied, 555 U.S. 1047 (2008); Picard v. Estate of Igoin

 (In re BLMIS), 525 B.R. 871, 893 (Bankr. S.D.N.Y. 2015) (“the withdrawal of the money

 to pay taxes the Defendants never should have had to pay is not a defense to the

 fraudulent transfer claims”).




                                             -6-
08-01789-smb       Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23                 Main Document
                                               Pg 7 of 11


         On March 14, 2019, the Trustee moved to disallow seven customer claims,

 including the Customer Claim. Relying on the precedent just discussed, he argued in

 substance that these customers were net winners and their BLMIS accounts had either a

 negative or zero net equity. (Trustee’s Thirtieth Omnibus Motion to Disallow Claims

 and Overrule Objections of Claimants Who Have No Net Equity, dated Mar. 14, 2019

 (ECF Doc. # 18552).)


         Up to this point, the Diana Trust had been represented by counsel. The Meltons,

 however, now undertook the representation of the Diana Trust.6 They submitted

 numerous emails arguing that the Customer Claim should be allowed but failed to

 appear on the return date of the Trustee’s motion. The Court ruled that the Diana Trust

 was a net winner, granted the motion and entered the Disallowance Order.


 D.      The Motion to Vacate

         Within hours of the entry of the Disallowance Order, the Meltons emailed the

 Court asking that the Customer Claim not be disallowed and reiterating the arguments

 made in their prior emails. In addition, the Meltons claimed that they had not received

 notice of the hearing. (See ECF Doc. # 18709.)7 By Memorandum Endorsement and


 6        As a rule, a non-lawyer cannot represent a trust, which is a separate legal person. See 28 U.S.C. §
 1654 (“In all courts of the United States the parties may plead and conduct their own cases personally or
 by counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes
 therein.”); Guest v. Hansen, 603 F.3d 15, 20 (2d Cir. 2010); Lattanzio v. COMTA, 481 F.3d 137, 139 (2d
 Cir. 2007). Notwithstanding the general rule, a non-lawyer administrator and sole beneficiary of an estate
 that has no creditors may represent that estate because he is the only affected party and is entitled to the
 right of self-representation. Guest, 603 F.3d at 21. In advance of the hearing, the Meltons certified that
 they were the only trustees and beneficiaries of the Diana Trust and the Diana Trust had no creditors.
 Accordingly, the Court has allowed the Meltons to represent the Diana Trust in this matter.

 7       The Affidavit of Mailing, signed on March 15, 2019 (ECF Doc. # 18584) stated that notice of
 hearing for the Trustee’s motion was served on Kachroo Legal Services, P.C. who served as counsel to the
 Diana Trust. (See Notice of Appearance, dated Dec. 17, 2013 (ECF Doc. # 5609).) Kachroo Legal
 Services, P.C. withdrew as counsel to the Diana Trust a week before the hearing on the Motion. (Order

                                                    -7-
08-01789-smb       Doc 18902       Filed 07/26/19 Entered 07/26/19 07:22:23                Main Document
                                               Pg 8 of 11


 Order, dated April 30, 2019 (ECF Doc. # 18710), the Court ruled that it would treat the

 Meltons’ latest email as a motion to vacate the Disallowance Order and scheduled a

 hearing on the Motion.


                                            DISCUSSION

         Section 502(j) of the Bankruptcy Code8 allows the Court to reconsider the

 allowance or disallowance of a claim “for cause.” If reconsideration is granted, the Court

 may allow or disallow the claim “according to the equities of the case.” 11 U.S.C. §

 502(j). Motions made under section 502(j) within fourteen days of the order

 disallowing the claim are governed by Rule 9023 of the Federal Rules of Bankruptcy

 Procedure (which incorporates Rule 59 of the Federal Rules of Civil Procedure).

 Davidson v. AMR Corp. (In re AMR Corp.), 566 B.R. 657, 665 (S.D.N.Y. 2017); Rozier v.

 Rescap Borrower Claims Tr. (In re Residential Capital, LLC), No. 15 Civ. 3248 (KPF),

 2016 WL 796860, at *15 (S.D.N.Y. Feb. 22, 2016). “To prevail on a motion under Rule

 9023, the movant must show that the court overlooked controlling decisions of factual

 matters that might materially have influenced its earlier decision, and the motion is

 granted only when the movant identifies an intervening change of controlling law, the

 availability of new evidence, or the need to correct a clear error or prevent manifest




 Granting Motion to Withdraw Gaytri D. Kachroo and Kachroo Legal Services, P.C. as an Attorney or as
 Attorneys of Record Pursuant to Local Bankruptcy Rule 2090-1(e), dated June 19, 2019 (ECF Doc. #
 18821).)

 8        Chapters 1, 3, and 5 and subchapters I and II of chapter 7 of the Bankruptcy Code apply in SIPA
 liquidation proceedings to the extent consistent with SIPA, SIPA § 78fff(b), and a claim in a SIPA
 proceeding is the “functional equivalent” of a proof of claim in a bankruptcy case. SIPC v. BLMIS (In re
 BLMIS), 513 B.R. 437, 443 (S.D.N.Y. 2014).


                                                   -8-
08-01789-smb    Doc 18902     Filed 07/26/19 Entered 07/26/19 07:22:23        Main Document
                                          Pg 9 of 11


 injustice.” AMR, 560 B.R. at 666 (citations, internal quotation marks, and alteration

 omitted).


        The nub of the Diana Trust’s argument is that when the Ernest Trust trustees

 wrote to BLMIS to change the name on the Account and use a new TIN, BLMIS was

 legally required to withdraw the approximate $1 million in cash that purported to be the

 balance in the Ernest Trust Account and redeposit that approximate $1 million in cash

 in the Diana Trust Account even though they were the same account. The Diana Trust

 argues that if this had been done, the it would have received a cash deposit of

 approximately $1 million entitled to full credit under the Net Investment Method.

 Because the Meltons’ theory became clear at the argument on the Motion, I will

 reconsider the disallowance in light of that argument but will dispense with any further

 argument as it would not assist the Court in deciding the ultimate question of allowance.


        Upon reconsideration, I adhere to my prior ruling that the Customer Claim

 cannot be allowed. First, BLMIS did exactly what the trustees of the Ernest Trust asked

 BLMIS to do in the September 2007 Letter. It changed the name on the Account and

 used the new TIN. The Account number remained the same and was listed on the Diana

 Trust’s monthly customer statements. The Diana Trust has not pointed to any legal

 authority, such as a statute or regulation, to support its underlying contention that

 BLMIS was required as a matter of law to withdraw cash from and then redeposit cash

 in the Account. They have alluded to conversations with representatives at Vanguard

 and Fidelity, (June 26, 2019 Hr’g Tr. at 6:15-17 (ECF Doc. # 18863)), but these

 statements are hearsay and, in any event, are inadmissible to prove the law.



                                            -9-
08-01789-smb     Doc 18902        Filed 07/26/19 Entered 07/26/19 07:22:23                 Main Document
                                              Pg 10 of 11


       Second, even if BLMIS had withdrawn the cash from the Ernest Trust and

 redeposited the same cash into the renamed Account, the Diana Trust and its

 transferees would be subject to substantial liability and the Customer Claim would still

 have to be disallowed as a matter of law. BLMIS operated as a Ponzi scheme, and any

 fictitious profits withdrawn from the Account within two years of the Filing Date

 constituted intentional fraudulent transfers. Legacy, 2019 WL 2593008, at *2-7. As

 noted, the Ernest Trust was already overdrawn by $345,000.00 in September 2007 and

 the cash withdrawal of an additional $1,046,460.00 that the Diana Trust argues it

 should have received would have consisted entirely of fictitious profits. Under those

 circumstances, the Diana Trust would be liable to the SIPA estate for more than $1

 million and the Customer Claim would be automatically disallowed under 11 U.S.C. §

 502(d) unless and until the Diana Trust repaid those sums to the SIPA estate.9


       The Court sympathizes with the Meltons and the personal tragedies that Madoff’s

 Ponzi scheme has visited upon them and their families. Nevertheless, the Court must be

 guided by the legal principles, discussed above, that govern the allowance of the

 Customer Claim. Furthermore, the principles of equitable distribution that animate

 bankruptcy law also support the Court’s conclusion. Only $320,000.00 was ever

 deposited into the Account while a total of $727,500.00 was withdrawn during its


 9     Section 502(d) states:
       Notwithstanding subsections (a) and (b) of this section, the court shall disallow any claim
       of any entity from which property is recoverable under section 542, 543, 550, or 553 of
       this title or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544,
       545, 547, 548, 549, or 724(a) of this title, unless such entity or transferee has paid the
       amount, or turned over any such property, for which such entity or transferee is liable
       under section 522(i), 542, 543, 550, or 553 of this title.




                                                  - 10 -
08-01789-smb    Doc 18902      Filed 07/26/19 Entered 07/26/19 07:22:23        Main Document
                                           Pg 11 of 11


 sixteen-year existence. In this sense, it was a profitable investment although not as

 profitable as the phony BLMIS customer statements indicated. The net losers were not

 so lucky.


        Moreover, the Customer Claim is based on a myth. The $1,120,005.21 balance

 reflected in the Account’s final customer statement is a made-up number consisting

 entirely of fictitious profits arbitrarily assigned by Madoff and BLMIS. If the Trustee

 pays the Diana Trust $1,120,005.21, those funds must come from money that will

 otherwise be used to pay the customer claims of net losers. Though innocent of

 Madoff’s fraud, the Diana Trust has no right as a matter of equity to enjoy the fruits of

 that fraud at the expense of equally innocent victims who have lost their principal

 investments. Cf. Trs. of the Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843

 F.3d 561, 568 (2d Cir. 2016) (“The loss of an opportunity to lay hands on funds

 belonging to others is not a legally cognizable injury. In this case, it is a missed chance

 for innocent enjoyment of a fraud. A court of equity ‘will not lend its power to assist or

 protect a fraud.’”) (quoting Kitchen v. Rayburn, 86 U.S. 254, 263 (1873)), cert. denied,

 137 S. Ct. 2279 (2017).


        So ordered.


 Dated: New York, New York
        July 25, 2019



                                                         /s/ Stuart M. Bernstein
                                                         STUART M. BERNSTEIN
                                                       United States Bankruptcy Judge


                                             - 11 -
